Order entered June 17, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-01075-CR

                              FRANCISCO LOPEZ, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 282nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F17-35119-S

                                           ORDER
       Before the Court is appellant’s June 13, 2019 motion to extend time to file his reply brief.

We GRANT the motion. Appellant’s reply brief shall be due on or before June 24, 2019.


                                                      /s/   BILL PEDERSEN, III
                                                            JUSTICE